Allowable Subject Matter
Claims 2, 5-6, 8-11, 13, 15, 18-19, 22-23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 5 and 18 the prior art does not teach or reasonably suggest “wherein the solar cell is separate and distinct from the active electrochromic layer and not directly mechanically attached to the active electrochromic layer” because in all of the inventive embodiments of Van Oosten PV 7 is directly mechanically attached to the active electrochromic layer 15 and receives light there through or reflected therefrom, and in paragraph 52 Van Oosten disparages having 7, 5 and 6 separate from the electrochromic layer.  
Claims 2, 6, 8-11, and 13 depend from claim 5 and are allowed for at least the reason stated supra.
Claims 15 and 19 depend from claim 18 and are allowed for at least the reason stated supra.
Regarding claims 22 and 25, the prior art does not teach or reasonably suggest “wherein the active electrochromic layer comprises a plurality of horizontally disposed electrochromic optical stripes, and wherein the electrical power source and controller are configured for separately controlling the plurality of electrochromic optical stripes” taken in context of the claim as a whole. 
Claim 23 depends from claim 22 and is allowed for at least the reason stated supra.
Claim 26 depends from claim 25 and is allowed for at least the reason stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872